[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                     DEC 15, 2010
                                       No. 10-12588                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                             D.C. Docket No. 0:08-cr-60143-JIC-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                              Plaintiff-Appellee,

                                           versus

EDIN MAURICIO MARTINEZ,
a.k.a. Jessy Rivera,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (December 15, 2010)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Defendant-appellant Edin Mauricio Martinez entered the United States
illegally in 1998. In 2005, he was convicted of lewd or lascivious molestation and

deported back to Honduras. The following year, he returned to the United States.

After he was convicted of committing another sexual offense, he was sentenced in

state court to thirteen years’ imprisonment. He was then charged with and pleaded

guilty in federal court to illegal reentry after deportation, in violation of 8 U.S.C.

§ 1326(a) and (b)(2).

      The district court calculated Martinez’s advisory guideline range, applying a

base offense level of 8 under U.S.S.G. § 2L1.2, with a 16-level enhancement due

to his prior conviction for lewd or lascivious molestation. With a 3-level

reduction for acceptance of responsibility, the total offense level was 21. Martinez

had a lengthy criminal history, which yielded a criminal history category of IV.

The resulting guidelines range was 57 to 71 months’ imprisonment.

      Martinez objected to the calculations, arguing first that the statutory

maximum term of imprisonment for his offense was two years under § 1326(a)

because his prior conviction had not been charged in the indictment or proven to a

jury. He conceded that his argument failed under Almendarez-Torres v. United

States, 523 U.S. 224 (1998). He also argued that his federal sentence should run

concurrently with the state-court sentence he was serving.

      The court rejected these arguments and sentenced Martinez to 57 months’

                                           2
imprisonment to run consecutively to his state sentence. The court stated that it

had “considered the statements of all parties, the presentence investigation report

which contains the advisory guidelines as well as the statutory factors set forth in

18 United States Code Section 3553(a).”

      Martinez now appeals, arguing that his prior conviction is an element of the

federal crime that should have been pleaded in his indictment, and thus his

sentencing enhancement is unconstitutional under Apprendi v. New Jersey, 530

U.S. 466 (2000). Martinez also argues that his consecutive 57-month sentence

was substantively unreasonable.

      I. Prior Convictions

      We review de novo constitutional challenges to an indictment. United

States v. Clay, 376 F.3d 1296, 1300 (11th Cir. 2004). Section 1326(b)(2) of Title

8 is not a separate crime from 8 U.S.C. § 1326(a); rather, § 1326(b)(2) is a

“penalty provision.” Almendarez-Torres, 523 U.S. at 226. As such, the

government is not required to list a defendant’s prior aggravated felony as an

element of the crime in an indictment. Id. at 226-27. As Martinez concedes,

Almendarez-Torres has not been overruled and thus remains the law in this circuit.

See, e.g., United States v. Beckles, 565 F.3d 832, 846 (2009), cert. denied, 130

S.Ct. 272 (2009). Therefore, the district court did not err in sentencing Martinez

                                          3
to more than the two-year statutory maximum of 8 U.S.C.§ 1326(a).

      II. Reasonableness

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). Under this

standard, we will affirm the sentence unless we “find that the district court has

made a clear error of judgment.” United States v. Frazier, 387 F.3d 1244, 1259

(11th Cir. 2004) (en banc).

      The district court is required to “impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in” 18 U.S.C.

§ 3553(a)(2). 18 U.S.C. § 3553(a). These purposes include the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment

for the offense, deter criminal conduct, protect the public from the defendant’s

future criminal conduct, and provide the defendant with needed educational or

vocational training or medical care. Id. § 3553(a)(2). The court must also

consider the nature and circumstances of the offense, the defendant’s history and

characteristics, the kinds of sentences available, the applicable guideline range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

                                          4
      We determine whether a sentence was substantively reasonable by

examining the sentence in light of the record and the § 3553(a) factors. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). We expect a sentence within

the guideline range to be reasonable. United States v. Alfaro-Moncada, 607 F.3d

720, 735 (11th Cir. 2010). The reasonableness of a sentence may also be indicated

when the sentence imposed was well below the statutory maximum sentence. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008), cert. denied, 129

S.Ct. 2848 (2009). “The party challenging a sentence has the burden of

establishing that it was unreasonable.” United States v. Snipes, 611 F.3d 855, 872

(11th Cir. 2010).

      Upon review, we conclude that Martinez’s 57-month sentence is reasonable.

This sentence represented the lowest sentence within the applicable guideline

range, and we ordinarily expect such a sentence to be reasonable. Alfaro-

Moncada, 507 F.3d at 735. Martinez’s sentence was also well below the 20-year

statutory maximum penalty for 8 U.S.C. § 1326(b)(2), further indicating that it was

a reasonable sentence. See Gonzalez, 550 F.3d at 1324. Martinez has not shown

that his sentence was substantively unreasonable. Accordingly, we AFFIRM the

sentence as reasonable.

      We note, however, that Martinez’s judgment misstates his offense as 18

                                         5
U.S.C. § 1326(a). As listed in the indictment, the correct offense is 8 U.S.C.

§ 1326(a). We therefore remand for the correction of this clerical error.

      SENTENCE AFFIRMED; REMANDED FOR CORRECTION OF A

CLERICAL ERROR.




                                         6